In a proceeding pursuant to CPLR article 78, inter alia, to compel the Personnel Officer of the Suffolk County Department of Civil Service to grant petitioner’s request for a transfer from the Police Department of the Town of East Hampton to the Police Department of the County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County, dated December 8, 1977, which, inter alia, directed the said personnel officer to take the necessary steps to effectuate the transfer. Judgment affirmed, with $50 costs and disbursements. The unique facts and circumstances of this case warranted the conclusion reached by Special Term. Mollen, P. J., Latham, Suozzi, Gulotta and Cohalan, JJ., concur.